*477BANK V. BRADEN ET AL.
Per Curiam:
This was an appeal by the defendants David A. Shull and Levi Pettit, from the refusal of the court below to open the judgment and let them into a defence. The judgment was entered against them and in favor of the bank by the prothonotary of Greene county, by virtue of an authority contained in a joint and several note for $4,000, dated J uly 2, 1889, and signed by the defendants, together with one Daniel W. Bra-den. The defence, briefly stated, was that the appellants were sureties for Braden; that at the time the note was given, Bra-den was an officer of the bank, had largely overdrawn his account, and was, in fact, insolvent; that several other persons had also overdrawn their accounts, making the aggregate of such overdrafts about sixty thousand dollars ; that the note in question was given as the result of a conspiracy between the bank and those of its depositors or customers whose accounts were overdrawn, to get notes from responsible parties to make good such overdrafts; that the bank concealed from the appellants the fact of Braden having overdrawn his account; that, had they known of it, and of his insolvency, they would not have signed the note, 'etc. To sustain these allegations, the appellants took a large amount of testimony, covering several hundred printed pages. The learned judge below found all the essential facts against the appellants, and refused to open the judgment, from which refusal this appeal was taken.
A careful examination of the testimony leads us to the same result. The note was taken by the bank in the usual course of business, was discounted, and the proceeds placed to Dr. Braden’s account. At that time he was in good credit, and was supposed by both the appellants and the bank to be a wealthy man. Both were mistaken in this. He had become involved, with a number of others, in some western enterprises which proved disastrous. The bank at that time had no reason to anticipate a loss through him, and, had it known of his impaired credit, was not bound to proclaim such fact upon the streets, nor communicate it to these appellants. The latter made no inquiry at the bank of its condition or the state of Braden’s account, nor is it likely they would have obtained any information upon either subject in that way. No well-*478conducted bank makes public its own affairs or those of its customers. In many instances it would be injurious to both to do so. It is clear, however, that the appellants were not deceived in any way by the bank. It had no interest in the speculations in which Braden and his friends were engaged. It merely loaned him money, as it would have done to any other person furnishing adequate security.
The allegation that there was a conspiracy on the part of the bank officers to get notes to make the overdrafts good, does not require discussion. It is not sustained by the evidence. It is very evident that Dr. Braden was himself deceived at the time the note was given, and regarded himself as a solvent, if not a rich man. But the time arrived for the bubble to burst, and, as is always the case in such instances, innocent persons are hurt. In this case it was the appellants.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.
BANK V. LANTZ ET AL.
Per Curiam :
The above cases are on all fours with Bank v. Braden et al., just decided. The same testimony was heard in each. There are no essential points of difference. We therefore enter similar judgments.
The decree is affirmed in each case, at the costs of the appellants, and the appeal dismissed.